


110 HR 1848 IH: To amend title 5, United States Code, to exempt certain

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1848
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Van Hollen
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to exempt certain
		  individuals under the Civil Service Retirement System from the requirement to
		  pay interest on the repayment of amounts received as refunds of retirement
		  contributions as a condition of receiving credit under such System for the
		  service covered by the refund.
	
	
		1.Short TitleThis Act may be cited as the CSRS
			 Retirement Repayment Technical Correction Act of 2007.
		2.Exemption of
			 Certain Individuals From Requirement to Pay Interest on Repayment of Retirement
			 Contribution Refunds Under CSRS
			(a)In
			 GeneralSection 8334(d)(1) of title 5, United States Code, is
			 amended by striking with interest and inserting the following:
			 with interest, except that an employee or Member who received a refund
			 during the period beginning on October 1, 1990, and ending on February 28,
			 1991, may deposit the amount received without interest.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of the Omnibus Budget Reconciliation Act of 1990
			 (Public Law 101–508).
			
